                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              EASTERN DIVISION


CEDRIC RECHE ALLEN                                                              PETITIONER
Reg. #54546-018

V.                           NO. 2:19-CV-00081-DPM-JTR

DEWAYNE HENDRIX, Warden,
FCI – Forrest City                                                            RESPONDENT


                                            ORDER

       Cedric Allen has filed a pro se 28 U.S.C. § 2241 Petition for Writ of Habeas

Corpus, with a supporting brief. Docs. 1 & 2. The Petition was not accompanied

by the filing fee or a request to proceed in forma pauperis.1

       IT IS THEREFORE ORDERED THAT:

       1.      The Clerk of the Court is directed to send Allen an Application to

Proceed Without Prepayment of Fees and Affidavit (Form AO 240).

       2.      If Allen wishes to continue with this action, he must, on or before

August 16, 2019, either: (1) file the completed Application, including the Certificate




       1
         See Rule 3(a), Rules Governing § 2254 Cases in United States District Courts (providing
that a habeas petition “must be accompanied” by the applicable filing fee or a “motion for leave to
proceed in forma pauperis, the affidavit required by 28 U.S.C. § 1915, and a certificate from the
warden or other appropriate officer of the place of confinement showing the amount of money or
securities that the petitioner has in any account in the institution”).
                                                1
of Prisoner Accounts;2 or (b) pay the $5.00 filing fee, in full.3 The Court advises

Allen that, if he fails to timely and properly comply with this Order, this habeas

action will be dismissed, without prejudice, pursuant to Local Rule 5.5(c)(2).4

       3.        Service of the Petition is not appropriate at this time.

       Dated this 17th of July, 2019.




                                                ___________________________________
                                                UNITED STATES MAGISTRATE JUDGE




       2
           The Certificate must be signed by an authorized officer at the incarcerating facility.

       3
         Allen’s payment must clearly indicate that it is for payment of the filing fee in this action.
Allen v. Dewayne Hendrix, Warden, FCI – Forrest City No. 2:19-CV-00081-DPM-JTR.
       4
         Rule 5.5(c)(2) of the Local Rules of the United States District Court for the Eastern and
Western Districts of Arkansas, provides: “It is the duty of any party not represented by counsel to
promptly notify the Clerk and the other parties to the proceedings of any change in his or her
address, to monitor the progress of the case, and to prosecute or defend the action diligently. A
party appearing for himself/herself shall sign his/her pleadings and state his/her address, zip code,
and telephone number. If any communication from the Court to a pro se plaintiff is not responded
to within thirty (30) days, the case may be dismissed without prejudice. Any party proceeding pro
se shall be expected to be familiar with and follow the Federal Rules of Civil Procedure.”
(emphasis added.) See also Fed. R. Civ. P. 41(b) (district court may dismiss case for failure to
prosecute or comply with court orders); § 2254 Rule 12 (applicability of Federal Rules of Civil
Procedure in habeas proceedings).
                                                   2
